FILED
                               NOT FOR PUBLICATION                           JUN 16 2010

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-30306

              Plaintiff-Appellee,                  D.C. No. CR-08-2093-RHW

  vs.
                                                   MEMORANDUM *
JULIAN SOLORIO-VALDEZ,

              Defendant-Appellant.


                      Appeal from the United States District Court
                          for the Eastern District of Washington
                    Robert H. Whaley, Senior District Judge, Presiding

                            Argued and Submitted May 6, 2010
                                   Seattle, Washington

Before: WARDLAW and GOULD, Circuit Judges, and MILLS, District Judge.**

        Following a jury trial, Julian Solorio-Valdez was acquitted of conspiracy to

manufacture a controlled substance in violation of 21 U.S.C. §§ 846 and 841(a)(1),

(b)(1)(A)(vii), and convicted of the substantive charge of manufacturing in excess of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
1,000 marijuana plants in violation of 21 U.S.C. § 841(a)(1). On appeal, Solorio-

Valdez contends that there was insufficient evidence to support his conviction. We

have jurisdiction pursuant to 28 U.S.C. § 1291.

      We recently reaffirmed that our review of whether sufficient evidence was

presented to support a criminal conviction is governed by Jackson v. Virginia, 443

U.S. 307 (1979). See United States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010)

(en banc). We must determine whether, “after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319.

      To convict an individual of manufacture of marijuana, the government must

show that he or she knowingly manufactured marijuana, and that he or she knew the

substance manufactured was marijuana, or some other prohibited drug. See 21 U.S.C.

§ 841(a)(1); United States v. Ramirez-Ramirez, 875 F.2d 772, 774 (9th Cir. 1989)

(holding that defendant need not know the exact nature of the controlled substance in

order to be convicted). “The term ‘manufacture’ means the production . . . or

processing of a drug. . . .” 21 U.S.C. § 802(15). “The term ‘production’ includes the

manufacture, planting, cultivation, growing, or harvesting of a controlled substance.”

Id. § 802(22).

      The evidence showed that Solorio-Valdez was a farmhand who typically



                                          2
worked eleven-hour days at the grape vineyard where he had worked for

approximately two and a half weeks. Prior to his arrest, Solorio-Valdez was observed

operating a tractor on the property. Solorio-Valdez fled upon seeing law enforcement

agents on the property. He informed one of the agents that he was hired “to mow in

between the grapes, to water, to fix the fence posts, pretty much maintenance at the

vineyard.”

      In addition to grapes, approximately 5,300 marijuana plants grew on the 93-acre

vineyard. After he was detained and questioned, Solorio-Valdez indicated that he

knew marijuana was on the property. The government introduced into evidence a

video which showed that the marijuana plants were hidden beneath the grape vines.

One of the agents testified that the marijuana plants were spread out over the 93 acres,

but were found “mainly [in] the middle.” Another agent testified that Solorio-Valdez,

who seemed to know very little about the owner of the property or the person who

hired him, could not explain why he would be trusted to work at a site with over 5,000

marijuana plants.

      A rational trier of fact could have found that the marijuana would not have

grown without Solorio-Valdez’s efforts in maintaining the property. In particular, the

jury could have inferred that Solorio-Valdez knew that in watering the grape vines he

was also watering the marijuana plants underneath the vines. After viewing the



                                           3
evidence in the light most favorable to the government, we conclude that sufficient

evidence was presented to prove that Solorio-Valdez possessed the specific intent to

manufacture marijuana. See Jackson, 443 U.S. at 319.

      AFFIRMED.




                                         4